Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5, 8-22 and 25-27 are pending and rejected. Claims 23 and 24 are withdrawn as being directed towards non-elected species. Claims 1, 5, 13, 14, and 19 are amended and claims 6 and 7 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “energy impacting apparatus” in claims 14 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-20, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu, US 2017/0338472 A1 in view of Jang, US 2017/0352868 A1. 

Regarding claims 1 and 14, Zhamu teaches process for producing graphene encapsulated particulates for an alkali metal battery (see for e.g. abstract, where the battery electrode containing the produced active material is for a lithium-ion battery, lithium metal secondary battery, sodium-ion battery, sodium metal secondary battery, etc., see for e.g. 0077, such that the battery includes alkali metal batteries) said process comprising: 
(B) mixing multiple particles of a graphitic material, multiple particles of a lithium-attracting or sodium-attracting metal selected from Zn, Ti, Al, Co, Ni, or Sn, or alloys thereof and an optional ball-milling media to form a mixture in an impacting chamber of an energy impacting apparatus (see for e.g. 0049-0050, 0060, and 0100); 
(C) operating said energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from said graphitic material and transferring said graphene sheets to surfaces of the solid electrode active particles, i.e. the lithium or sodium-attracting metal, to produce graphene-embraced electrode active particles inside said impacting chamber (see for e.g. 0051); and 
(D) recovering said graphene-embraced electrode active material from said impacting chamber (see for e.g. 0052). 
They teach that the solid electrode active particles can be pre-coated with a carbon precursor material such as a polymer where the coated electrode active material is heated to convert the precursor material to a carbon material and pores, wherein the pores for empty spaces between surfaces of the solid electrode active material particles and the graphene sheets, and the carbon material is coated on the surface of the solid 
They teach that the invention relates to the field of lithium batteries (see for e.g. 0001). They teach that the battery electrode containing the graphene-embraced electrode active material may be a lithium-ion battery, lithium metal secondary battery, sodium-ion battery, or a sodium metal secondary battery (see for e.g. 0077). They teach that the particles of electrode active material may be an anode active material selected from lithiated and un-lithiated zinc, aluminum, titanium, nickel, cobalt, etc. (see for e.g. 0060).
They do not teach forming a graphene-embraced particle formed by coating a sacrificial particle with a lithium-attracting or a sodium-attracting metal or partially or completely removing the sacrificial particle. 
Jang teaches process for producing graphene/carbon particulates for an alkali metal battery (where a graphene-carbon hybrid foam is provided for a lithium or sodium metal battery, i.e. and alkali metal battery, see for e.g. abstract, where the process provides graphene-coated or graphene-embraced polymer particles that are consolidated and pyrolyzed, see for e.g. 0049-0055) said process comprising: 
(A) Depositing particles or coating of a lithium-attracting metal or sodium attracting metal onto surfaces of a sacrificial material to obtain metal-deposited sacrificial particles, wherein said lithium-attracting or sodium-attracting metal is 
(B) mixing multiple particles of a graphitic material, said metal-deposited sacrificial particles, and an optional ball-milling media to form a mixture in an impacting chamber of an energy impacting apparatus (see for e.g. 0049-0051, 0056, and 0159); 
(C) operating said energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from said graphitic material and transferring said graphene sheets to surfaces of said metal-deposited sacrificial particles to produce graphene-embraced metal-deposited polymer particles inside said impacting chamber (see for e.g. 0051 and 0159); 
(D) recovering said graphene-embraced metal-deposited sacrificial particles from said impacting chamber (see for e.g. 0052 and 0159); and 
(E) partially or completely removing the sacrificial particles from the graphene-embraced metal-decorated sacrificial particles to form porous graphene particulates (pyrolyzing said graphene-embraced metal-deposited polymer particles to thermally convert said polymer into pores and carbon or graphite that bonds said graphene sheets, see for e.g. 0055, such that the polymer or sacrificial material is at least partially removed during conversion to carbon).

They teach that Au, Ag, Fe, Ti, Ni, Co, Al, Zn, and Mn are lithium and sodium-attracting metals for lithium and sodium metal batteries (see for e.g. 0040). They teach that the graphene-carbon-metal foam is an interconnected network of electrode active material that functions as the anode (see for e.g. 0040 and 0049). 
From the teachings of Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zhamu to have coated polymer particles with a metal such as gold, silver, iron, and manganese, to have used the particles in place of the electrode active particles, and then to have pyrolyzed the resulting graphene-embraced metal/polymer particles to provide an active material for the alkali battery because Zhamu indicates that it is desirable to have particulate active material in the battery and Jang indicates that pyrolyzing a graphene-embraced polymer particle having a metal coating results in forming a conductive pathway that bonds the graphene while also providing a safe and reliable site for the metal such that it will be expected to provide a desirable active material particle in the process of Zhamu while containing metals indicated by Jang as being lithium and sodium attracting for use in anodes of lithium and sodium metal batteries, where the metals suggested by Jang are indicated as being alternatives to the metals of Zhamu and Zhamu teaches using the material for lithium 
Regarding claim 2, Zhamu in view of Jang suggest the limitations of instant claim 1. Jang further teaches that the solid polymer is partially removed by dissolving in a solvent prior to step (d) (see for e.g. 0057). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have partially removed the sacrificial material by dissolving it in a solvent before pyrolyzing because Jang indicates that such a step is desirable in forming the porous graphene material. 
Regarding claim 3, Zhamu in view of Jang suggest the limitations of instant claim 1. Zhamu further teaches that the graphene is single-layer or few layer graphene sheets (see for e.g. 0048 and 0071). They teach that the graphene can be pristine or non-pristine, i.e. oxidized graphene, graphene fluoride, or functionalized graphene (see for e.g. 0110).
002 from 0.3354 nm to 0.4 nm as measured by X-ray diffraction (see for e.g. 0040). They teach that the graphene can be pristine or non-pristine graphene having 0.001% to 25% by weight of non-carbon elements (see for e.g. 0040). 
From the teachings of Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zhamu to have used single-layer or few-layer graphene sheets, where the few layer sheets have 2-10 layers of stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.4 nm as measured by X-ray diffraction and to have used non-pristine graphene having 0.001% to 25% by weight of non-carbon elements because Jang indicates that such graphene is desirable when forming the porous graphene encapsulated particulates for use in an alkali battery. Therefore, in the process of Zhamu in view of Jang the few-layer graphene will have a layer number and spacing within the claimed range and the non-pristine graphene will have a weight range of non-carbon elements within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claims 4 and 15, Zhamu in view of Jang suggest the limitations of instant claims 3 and 14. Zhamu further teaches that the graphene can be oxidized graphene, graphene fluoride, or functionalized graphene (see for e.g. 0110).

From the teachings of Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof for forming the graphene embraced particulates because Jang indicates that such that such graphene materials are desirable when forming the porous graphene encapsulated particulates for use in an alkali battery.
Regarding claim 9, Zhamu in view of Jang suggests the limitations of instant claim 1. As discussed above for claim 1, Zhamu in view of Jang suggests encapsulating the metal-decorated sacrificial particles with graphene by using an impacting apparatus such as a ball mill, where the ball milling media is optional, where Zhamu indicates using a ball mill (see for e.g. 0070) and Jang indicates using a ball mill (see for e.g. 0059). Zhamu indicates that the graphitic material has not been intercalated, oxidized or exfoliated (see for e.g. abstract). Jang also teaches that the graphitic material preferably contains a non-intercalated and non-oxidized graphitic material that has never been previously exposed to chemical or oxidation treatment (see for e.g. 0058). Therefore, they provide the suggestion of ball milling a mixture containing multiple 
Regarding claims 10 and 17, Zhamu in view of Jang suggest the limitations of instant claims 9 and 14. Zhamu further teaches that the energy impacting apparatus may be a vibratory ball mill, planetary ball mill, high energy mill, basket mill, agitator ball mill, cryogenic ball mill, micro ball mill, tumbler ball mill, stirred ball mill, pressurized ball mill, plasma-assisted ball mill, freezer mill, vibratory sieve, bead mill, nano bead mill, ultrasonic homogenizer mill, centrifugal planetary mixer, vacuum ball mill, or a resonant acoustic mixer, where the procedure can be done in a continuous manner (see for e.g. 0070). Jang also teaches that the energy impacting apparatus may be a vibratory ball mill, planetary ball mill, high energy mill, basket mill, agitator ball mill, cryo ball mill, micro ball mill, tumbler ball mill, continuous ball mill, stirred ball mill, pressurized ball mill, freezer mill, vibratory sieve, bead mill, nano bead mill, ultrasonic homogenizer mill, centrifugal planetary mixer, vacuum ball mill, or a resonant acoustic mixer (see for e.g. 0059).
Regarding claim 11, Zhamu in view of Jang suggest the limitations of instant claim 9. Zhamu further teaches that the milling media is stainless steel or zirconia (see for e.g. 0100). Jang also teaches using zirconium dioxide or steel balls as the milling media or impacting balls (see for e.g. 0115). Therefore, both Zhamu and Jang suggest using metal alloy or a ceramic for the milling media.
Regarding claim 12, Zhamu in view of Jang suggest the limitations of instant claim 9. Jang further suggests using polymers such as polyamide, polycarbonate, polyester, polyethylene, polypropylene, polystyrene, high impact polystyrene, polyvinyl chloride, acrylonitrile-butadiene styrene, i.e. ABS, polymethyl methacrylate, 
Regarding claims 13 and 16, Zhamu in view of Jang suggest the limitations of instant claims 1 and 14. Zhamu further teaches that the particles of solid electrode active material contain pre-lithiated or pre-sodiated particles by intercalating with Li or Na ions by electrochemical charging before being wrapped by graphene sheets (see for e.g. 0055). They teach that by pre-lithiating or pre-sodiating the particles, the electrode would no longer have any issues of electrode expansion and expansion-induced failure during subsequent charge-discharge cycles (see for e.g. 0055).
Jang further teaches that the integral graphene-carbon-metal foam can be lithiated or sodiated before or after the cell is made (see for e.g. 0100). They teach that a lithium or sodium metal foil or particles may be implemented at the anode and during the first battery discharge cycle lithium or sodium ions migrate to the cathode and that during the subsequent re-charge cycle lithium or sodium ions are released by the cathode active material and migrate back to the anode (see for e.g. 0100-0102). They teach that the lithium or sodium ions naturally diffuse through the pore walls to reach the lithium- or sodium-attracting metal lodged inside the pores or on the inner pore walls of the foam so that the foam can be pre-lithiated or pre-sodiated electrochemically prior to being incorporated as an anode layer (see for e.g. 0102). 
From the teachings of Zhamu and Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have pre-lithiated or pre-sodiated the graphene embraced particles before incorporation into the battery because Zhamu indicates that pre-lithiating or pre-sodiating the active particles prevents expansion related issues and Jang indicates that the graphene/carbon 
Regarding claim 18, Zhamu in view of Jang suggest the limitations of instant claim 14. Zhamu further teaches that the procedure of operating the energy impacting apparatus may be conducted in a continuous manner using a continuous energy impacting device (see for e.g. 0070). Jang further teaches that the process is done with a continuous ball mill (see for e.g. 0059), such that it is understood to be continuous since it is a continuous impacting apparatus. It is noted that the 112(f) interpretation of the energy impacting apparatus was discussed above for claim 14.
Regarding claim 19, Zhamu in view of Jang suggest the limitations of instant claim 1. Zhamu further teaches preparing lithium-ion cells or lithium metal cells using a conventional slurry coating method where the anode composition includes active material, i.e. graphene-encapsulated active particles, acetylene black, and PVDF binder dissolved in NMP, where the amount of binder is 8 wt. % (see for e.g. 0166). They teach that that graphene proportion in the graphene-embraced particles is from 0.01 to 20% by weight based on the total weight of graphene and solid active material particles combined (see for e.g. 0076). Therefore, assuming 100 g of solids in the slurry, there will one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). Since the PVDF is used as a binder it is understood to hold the multiple graphene sheets in the encapsulating shell together as a composite shell.
Regarding claim 20, Zhamu in view of Jang suggest the limitations of instant claim 19. Zhamu further teaches including acetylene black in the anode slurry (see for e.g. 0166), such that the mixture will include an electron-conducting material and since the binder binds the materials together it is considered to comprise acetylene black as the electron-conducting material.
Regarding claim 25, Zhamu in view of Jang suggest the limitations of instant claim 1. Zhamu further teaches producing the graphene-embraced electrode active materials for either an anode active material or a cathode active material (see for e.g. 0048). They teach preparing lithium-ion cells or lithium metal cells using a conventional slurry coating method where the anode composition includes active material, i.e. graphene-encapsulated active particles, acetylene black, and PVDF binder dissolved in NMP, where the amount of binder is 8 wt. % (see for e.g. 0166). They teach coating the slurries onto a Cu foil and drying to remove solvent where the anode layer, separator layer, and cathode layer are laminated to provide the cell (see for e.g. 0166), indicating that an anode layer is formed from a mixture including a plurality of 
Regarding claims 26 and 27, Zhamu in view of Jang suggest the limitations of instant claim 25. Zhamu further teaches that the anode layer, separator layer, and cathode layer are laminated together and housed in an envelope followed by injecting with LiPF6 electrolyte solution (see for e.g. 0166). Zhamu further teaches that the particles of solid electrode active material contain pre-lithiated or pre-sodiated particles by intercalating with Li or Na ions by electrochemical charging before being wrapped by graphene sheets (see for e.g. 0055). They teach that by pre-lithiating or pre-sodiating the particles, the electrode would no longer have any issues of electrode expansion and expansion-induced failure during subsequent charge-discharge cycles (see for e.g. 0055).
Jang further teaches that the integral graphene-carbon-metal foam can be lithiated or sodiated before or after the cell is made (see for e.g. 0100). They teach that a lithium or sodium metal foil or particles may be implemented at the anode, i.e. between the foam layer and the porous separator, and during the first battery discharge cycle lithium or sodium ions migrate to the cathode and that during the subsequent re-charge cycle lithium or sodium ions are released by the cathode active material and migrate back to the anode (see for e.g. 0100-0102). 
From the teachings of Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell of Zhamu so that the anode is in contact with a foil or particles of lithium or sodium metal between the anode layer and the separator because Zhamu + or Na+ ions can travel to the lithium or sodium-attracting metal), and an electrolyte in ionic contact with both said cathode and said anode electrode (since it is injected into the cell as the electrolyte) will be combined to provide the alkali metal battery cell, where the lithium or sodium source is selected from a foil or particles of lithium or sodium.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu, US 2017/0338472 A1 in view of Jang, US 2017/0352868 A1 and Takeoka, US 2015/0056399 A1. 
It is noted that the second inventor is used for US 2017/0352868 A1 to differentiate between the references. 
Regarding claim 5, as discussed above for claims 1 and 14 Zhamu in view of Jang provide the features of claim 5, except the details of the material of the sacrificial material of claim 5. Jang further teaches using polymer carrier particles formed from polyvinyl alcohol (see for e.g. 0061). Jang further teaches that the solid polymer is partially removed by dissolving in a solvent prior to step (d) (see for e.g. 0057). 
They do not specifically indicate that polyvinyl alcohol is water soluble or that the polymer is selected from the listed materials.

From the teachings of Takeoka, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zhamu in view of Jang to have used polyethylene oxide, polyacrylamide, or polyvinylpyrrolidone as the polymer material particle because Takeoka indicates that such materials are suitable alternatives for polyvinyl alcohol and that they and polyvinyl alcohol are water soluble and dissolve in water such that it will provide the desired and predictable result of providing a simple substitution of one known material for another while also providing the benefit of being capable of dissolving in water (i.e. a suitable solvent as required by Jang) such that it will be environmentally friendly by not requiring a harsh solvent. Therefore, Zhamu in view of Jang and Takeoka provide the features of claim 5.  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Jang as applied to claim 1 above, and further in view of Audenaert, WO 2017/064423.
	The following citations for Audenaert, WO 2017/064423 are in reference to Audenaert, US 2018/0304578 A1 which is considered to be the English translation of Audenaert, WO 2017/064423 because it is the US national stage of the PCT application.  
	Regarding claim 8, Zhamu in view of Jang suggest the limitations of instant claim 1, where Jang suggests coating the polymer particles with a metal such as silver, gold, and iron.
	They do not teach how the metal is deposited on the polymer particle.
	Audenaert teaches a method for producing a conductive composite material formed by coating polymer particles with metal (see for e.g. abstract and 0010). They teach that the conductive composite particles consist of a core formed of a polymer matrix which is coated with a shell of at least one conductive metal (see for e.g. 0018). They teach that the metals to be used include silver, gold, and iron amongst others (see for e.g. 0034). They teach that the application of the metallic coating to the polymer particles may be carried out by various methods such as physical vapor deposition or by vacuum sputtering (see for e.g. 0035). 
	From the teachings of Audenaert, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zhamu in view of Jang to have deposited the metal onto the polymer particles by PVD or sputtering because Audenaert teaches that such a method is suitable for depositing metals such as silver, gold, and iron onto polymer particles such that it will be expected to provide the metal-coated polymer particles as desired. 
	

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Jang as applied to claim 20 above, and further in view of Song, US 2018/0006307 A1.
	Regarding claims 21 and 22, Zhamu in view of Jang suggest the limitations of instant claim 20, where Zhamu teaches including acetylene black in the slurry mixtures such that the binder will also comprise acetylene black as the electron-conducting material.
	They do not teach that the electron-conducting material is a material of claim 21.
	Song teaches an electrode for a lithium secondary battery (see for e.g. abstract). They teach that the negative electrode may contain a binder and a conductive material along with the negative electrode active material, where the conductive material is the same as that for the positive electrode (see for e.g. 0067). They teach that the positive electrode material may comprise, along with the positive electrode active material, a conductive material for moving electrons smoothly inside the positive electrode, and a binder for enhancing the binding strength (see for e.g. 0057). They teach that the conductive material may be a carbon-based material such as carbon black, acetylene black, and Ketjen black, or a conductive polymer such as polyaniline, polythiophene, polyacetylene, and polypyrrole (see for e.g. 0058). 
	From the teachings of Song, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zhamu in view of Jang to have used a conductive polymer such as polyaniline, polythiophene, polyacetylene, and polypyrrole as the electron-conducting material because Song indicates that such a material is a suitable substitution for acetylene black in an electrode for a lithium secondary battery such that it will be . 

	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, and 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/288968 (reference application, US PG-PUB 2020/0280055 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the copending application provides a process for producing porous graphene/carbon particulates for an alkali metal battery by depositing particles or coating a lithium-attracting metal or sodium-attracting metal onto surface of polymer particles, where the lithium- or sodium-attracting metal is selected from Au, Ag, Mg, Zn, Ti, Li, Na, K, Al, Fe, Mn, Co, Ni, Sn, V, Cr, or an alloy thereof, mixing multiple particles of a graphitic material, the metal-deposited polymer carrier particles, and an optional ball-milling media to form a mixture in an impacting chamber of an energy impacting apparatus, operating the energy impacting apparatus with a frequency and intensity for a length of time sufficient for peeling off graphene sheets from said 
Further, instant claim 11 is equivalent to claim 6 of the copending application, instant claims 13 and 16 are equivalent to claim 3 of the copending application, instant claim 15 is equivalent to claim 2 of the copending application, instant claim 17 is equivalent to claim 4 of the copending application, and instant claim 18 is equivalent to claim 5 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered.
In light of the amendments to claims 13 and 19, the previous 112(b) rejections have been withdrawn.

In light of the amendment to claim 5, Applicant’s arguments are considered persuasive and therefore a new rejection has been made with the added reference of Takeoka.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHRISTINA D MCCLURE/             Examiner, Art Unit 1718                                                                                                                                                                                           

/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718